 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9
10
     In re                                              Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
12
                                                        Chapter 11
13                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
14
                                                        RESPONSE IN OPPOSITION TO
15                                                      OBJECTION TO CLAIM
     In re
16
     Mora House, LLC,
17                                                      Date: October 7, 2020
                            Debtor.                     Time: 2:00 p.m.
18                                                      Place: Courtroom 9 (Telephonic)
                                                        US Bankruptcy Court; Judge Johnson
19                                                      280 South First Street
                                                        San Jose, California 95113
20

21           Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
22   mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
23   355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
24   to as “Debtors”), herein files its response in opposition to the Objections to Claims of Platinum
25   Loan Servicing [ECF # 91] (“Objections”) filed by Debtors on September 1, 2020. For all these
26   reasons, the Court should overrule and deny the Objections.
27

28

Case: 20-50628      Doc# 114     Filed: 10/01/20     Entered: 10/01/20 19:14:46        Page 1 of
                                             27
 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                      I.

 3                                THE OBJECTIONS ARE MERITLESS

 4                                   AND SHOULD BE OVERRULED

 5          The Debtors’ Objections are primarily based on confusion over PLS’s accounting

 6   descriptions for the various charges accrued on the account. To clarify the accruals on PLS’s loan,

 7   PLS has reformatted its beneficiary demand to eliminate the alleged confusion. The revised

 8   demand is attached hereto as Exhibit 1 and is incorporated herein by reference.

 9          As set forth in Exhibit 1, the following are the components of PLS’s claim as updated
10   through October 1, 2020:
11      1. Undisputed principal balance: $10,937,000. Debtors paid the loan through 6/30/19,
12          although default interest based on defaulted payments that commenced on 2/1/19;
13      2. 10% interest 8/1/19 to 9/22/20: $1,303,154.67. Interest is paid in arrears, so the 8/1/19
14          date includes interest accruing in July 2019 after the last payment;
15      3. Late charges 10% on installments due 12/1/18 to 9/1/20: $200,511.74;
16      4. Default interest + 5% 2/1/19 to 9/1/20: $820,274.94;
17      5. Additional late fees on default interest: $86,584.52;
18      6. Misc. charges foreclosure trustee and attorney’s fees: $103,282.69.
19          There is nothing incorrect or “overlapping” (as alleged in the Objection) about the
20   foregoing accruals.
21          Debtors also complain that the miscellaneous charges are not documented. Attached
22   hereto as Exhibits 2 and 3 are true and correct copies of documents evidencing the foreclosure
23   trustee fees and redacted attorney fee billings.
24          For all these reasons, the Objections are meritless and should be overruled and denied.
25   Dated: September 22, 2020                                     Lewis R. Landau
                                                                   Attorney-at-Law
26
                                                                   By:/s/ Lewis R. Landau
27
                                                                   Lewis R. Landau
28                                                                 Attorneys for Movant


Case: 20-50628      Doc# 114      Filed: 10/01/20 Entered: 10/01/20 19:14:46           Page 2 of
                                              27-2-
 1                                   DECLARATION OF SCOT FINE

 2   I, Scot Fine, do hereby declare:

 3          1.      I am the Chief Executive Officer of Platinum Loan Servicing, Inc. (“PLS”) and

 4   have personal knowledge of the facts set forth herein.

 5          2.      PLS is the contractual loan servicer for S & R Income Fund I, LP as to an

 6   undivided 40.569% interest and S & R Income Fund II, LP as to an undivided 22.401% interest

 7   and RDG Lender Services, LLC, as to an undivided 9.600% interest and PLC Investment Group,

 8   LLC, a California limited liability company as to an undivided 9.143% interest and Julian Maimin

 9   and Stacey Maimin, Trustees, of the Julian Maimin & Stacey Maimin Revocable Trust U/A
10   12/1/10 as to an undivided 6.857% interest and Judi Beth Kaplan, Trustee of the Judi Beth Kaplan
11   Living Trust dated November 29, 2006 as to an undivided 4.572% interest and William H. Scripps
12   and Kathryn A. Scripps Trustees, of the Scripps Family 1992 Revocable Trust U/A 6-9-92 as to an
13   undivided 4.572% interest and Lauren Dromy, Trustee, of The Israel Maimin 2010 Granter Trust
14   FBO Lauren Dromy U/A 12/1/10 as to an undivided 2.286% interest (hereinafter “Lenders”) under
15   the March 29, 2018 Note Secured by Deed of Trust executed by FRE 355, LLC (“Note”). The
16   Note is secured by a first priority deed of trust on the FRE 355 real property and a second priority
17   deed of trust on the Mora House real property.
18          3.      I am readily familiar with PLS’s books and records for servicing the Note. The
19   total amount due on the Lenders’ loan as of October 1, 2020 is $13,450,808.56 as accurately set
20   forth in the revised beneficiary demand a true and correct copy of which is attached hereto as
21   Exhibit 1. The following accurately states the amounts accruing and due for the subject time
22   periods:
23               a. Undisputed principal balance: $10,937,000. Debtors paid the loan through 6/30/19,
24                  although default interest based on defaulted payments that commenced on 2/1/19;
25               b. 10% interest 8/1/19 to 9/22/20: $1,303,154.67. Interest is paid in arrears, so the
26                  8/1/19 date includes interest accruing in July 2019 after the last payment;
27               c. Late charges 10% on installments due 12/1/18 to 9/1/20: $200,511.74;
28               d. Default interest + 5% 2/1/19 to 9/1/20: $820,274.94;

Case: 20-50628      Doc# 114      Filed: 10/01/20 Entered: 10/01/20 19:14:46           Page 3 of
                                              27-3-
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 4 of
                                        27
                            EXHIBIT 1

Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 005
                                                                                5 of
                                        27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 006
                                                                                6 of
                                        27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 007
                                                                                7 of
                                        27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 008
                                                                                8 of
                                        27
                            EXHIBIT 2

Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46   Page 009
                                                                                9 of
                                        27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        010
                                                                           Page 10 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        011
                                                                           Page 11 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        012
                                                                           Page 12 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        013
                                                                           Page 13 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        014
                                                                           Page 14 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        015
                                                                           Page 15 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        016
                                                                           Page 16 of
                                         27
                                                                      Hart & Hart




      FROM:                                                                                                          INVOICE
                                                                                                                           INVOICE NUMBER
       James J. Nicholas & Associates
                                                                                                                             6-1020-3
       P.O. Box 7575
                                                                                                                                   DATES
       Menlo Park, CA 94026
                                                                                                   Invoice Date:             06/10/2020
       Telephone Number: (650) 324-7946            Fax Number:                                     Due Date:
                                                                                                                             REFERENCE
      TO:                                                                                          Internal Order #:
                                                                                                   Lender Case #:
       Platinum Loan Servicing Inc.                                                                Client File #:
       24025 Park Sorrento #150                                                                    FHA/VA Case #:
       Calabasas, CA 91302
                                                                                                   Main File # on form:       6-1020-3
       Attn: Scot R. Fine
                                                                                                   Other File # on form:
       E-Mail: sfine@MarqueeFundingGroup.com
       Telephone Number: 1-818-222-5222      Fax Number:                                           Federal Tax ID:

       Alternate Number:                                                                           Employer ID:




      DESCRIPTION
                 Lender:    Platinum Loan Servicing Inc.                            Client:   Platinum Loan Servicing Inc.
     Purchaser/Borrower:    N/A
       Property Address:    10718 Mora Dr
                    City:   Los Altos
                 County:    Santa Clara                                                       State:    CA                  Zip:      94024
       Legal Description:   Book 331 Page 14 Lot 2



      FEES                                                                                                                                     AMOUNT
      Appraisal Fees-Current Market Value                                                                                                        7,500.00




                                                                                                                     SUBTOTAL                    7,500.00


      PAYMENTS                                                                                                                                 AMOUNT
      Check #:                  Date:                  Description:
      Check #:                  Date:                  Description:
      Check #:                  Date:                  Description:



                                                                                                                           SUBTOTAL                     0

      Thank you for your Business~                                                                                     TOTAL DUE           $     7,500.00




Case: 20-50628              Doc# 114Form NIV5D
                                           Filed:
                                               - "TOTAL"10/01/20
                                                         appraisal software by a laEntered:           10/01/20 19:14:46
                                                                                    mode, inc. - 1-800-ALAMODE
                                                                                                                                                       017
                                                                                                                                                  Page 17 of
                                                                      27
                                                                      Hart & Hart




      FROM:                                                                                                          INVOICE
                                                                                                                           INVOICE NUMBER
       James J. Nicholas & Associates
                                                                                                                              6-1020-4
       P.O. Box 7575
                                                                                                                                   DATES
       Menlo Park, CA 94026
                                                                                                   Invoice Date:            06/10/2020
       Telephone Number: (650) 324-7946            Fax Number:                                     Due Date:
                                                                                                                             REFERENCE
      TO:                                                                                          Internal Order #:
                                                                                                   Lender Case #:
       Platinum Loan Servicing Inc.                                                                Client File #:
       24025 Park Sorrento Ste #150                                                                FHA/VA Case #:
       Calabasas, CA 91302
                                                                                                   Main File # on form:       6-1020-4
       Attn: Scot R. Fine
                                                                                                   Other File # on form:
       E-Mail: sfine@MarqueeFundingGroup.com
       Telephone Number: 1-818-222-5222      Fax Number:                                           Federal Tax ID:

       Alternate Number:                                                                           Employer ID:




      DESCRIPTION
                 Lender:    Platinum Loan Servicing Inc.                            Client:   Platinum Loan Servicing Inc.
     Purchaser/Borrower:    N/A
       Property Address:    Mora Dr APN# 331-14-067
                    City:   Los Altos
                 County:    Santa Clara                                                       State:    CA                  Zip:      94024
       Legal Description:   Book 331 Page 14 Lot 3



      FEES                                                                                                                                     AMOUNT
      Appraisal Fees-Vacant Lot                                                                                                                  3,000.00




                                                                                                                     SUBTOTAL                    3,000.00


      PAYMENTS                                                                                                                                 AMOUNT
      Check #:                  Date:                  Description:
      Check #:                  Date:                  Description:
      Check #:                  Date:                  Description:



                                                                                                                           SUBTOTAL                     0

      Thank You for your Business~                                                                                     TOTAL DUE           $     3,000.00




Case: 20-50628              Doc# 114Form NIV5D
                                           Filed:
                                               - "TOTAL"10/01/20
                                                         appraisal software by a laEntered:           10/01/20 19:14:46
                                                                                    mode, inc. - 1-800-ALAMODE
                                                                                                                                                       018
                                                                                                                                                  Page 18 of
                                                                      27
                             EXHIBIT 3

Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        019
                                                                           Page 19 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        020
                                                                           Page 20 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        021
                                                                           Page 21 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        022
                                                                           Page 22 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        023
                                                                           Page 23 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        024
                                                                           Page 24 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        025
                                                                           Page 25 of
                                         27
Case: 20-50628   Doc# 114   Filed: 10/01/20   Entered: 10/01/20 19:14:46        026
                                                                           Page 26 of
                                         27
 1                                    CERTIFICATE OF SERVICE

 2          I am employed in the County of Los Angeles, California. I am over the age of eighteen

 3   (18) years and not a party to the within entitled cause, my business address is 22287 Mulholland

 4   Hwy., # 318, Calabasas, CA 91302.

 5          On October 1, 2020 I served a true and correct copy of the following documents:

 6   RESPONSE IN OPPOSITION TO OBJECTION TO CLAIM

 7   by effecting electronic delivery upon such persons that have agreed to accept service through the
 8   Court’s CM/ECF electronic noticing system as follows:
 9   Bernard S. Greenfield on behalf of Creditor Richard Blanchard
     bgreenfield@greenfieldlaw.com, ckaefer@greenfieldlaw.com
10   Robert G. Harris on behalf of Debtor FRE 355 Investment Group, LLC
11   rob@bindermalter.com
     Lewis R. Landau on behalf of Creditor Platinum Loan Servicing, Inc.
12   lew@landaunet.com
     Michael W. Malter on behalf of Debtor FRE 355 Investment Group, LLC
13   michael@bindermalter.com
     Office of the U.S. Trustee / SJ
14   USTPRegion17.SJ.ECF@usdoj.gov
15   Suhey Ramirez on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
     suhey.ramirez@usdoj.gov, Patti.Vargas@UST.DOJ.GOV
16   Julie H. Rome-Banks on behalf of Debtor FRE 355 Investment Group, LLC
     julie@bindermalter.com
17   Jennifer C. Wong on behalf of Creditor Wells Fargo Bank, N.A.
     bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
18

19          I declare under penalty of perjury under the laws of the United States of America that the

20   foregoing is true and correct.

21          Executed this 1st day of October 2020 at Los Angeles, California.

22
                                                         /s/ Lewis R. Landau
23                                                       Lewis R. Landau

24

25

26

27

28

Case: 20-50628     Doc# 114      Filed: 10/01/20 Entered: 10/01/20 19:14:46          Page 27 of
                                              27-5-
